internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-116540-99 date date re legend a b d grantor_trust d date date county state dollar_figurex dear this is in response to your letter dated date and subsequent correspondence requesting a ruling on the generation-skipping_transfer gst tax consequences of a proposed trust reformation the facts and representations submitted are summarized as follows on date prior to date grantor transferred dollar_figurex to a and b as trustees the trustees were directed to immediately divide the trust corpus into two equal shares one trust trust d is to be held for the benefit of grantor’s grandchild d article i b of the trust instrument provides that until d attains the age of the trustees have the discretion to distribute the net_income for the best interests of d any net_income that is not so paid must be added to the principal of the trust after d attains age the trustees are directed to pay all the net_income of the trust to d annually or at more frequent intervals as the trustees deem appropriate unproductive property is not be retained as part of the corpus of the trust without the consent of d in addition under article i b the trustees are to make the following periodic distributions of principal i when d attains the age of years one-third of the then principal of trust d is to be distributed to d ii when d attains the age of years one- half of the then balance of trust d is to be distributed to d and iii when d attains the age of years the entire balance of the principal is to be distributed to d and trust d is to terminate if d dies before all of the principal of trust d is distributed to d the trust will terminate and the trustees will distribute the remaining principal as d may appoint in his will alone and in all events to his estate or in any other way if upon d’s death the whole or some part of the principal of trust d is not effectively appointed by d’s will the trustees are to divide the remaining property per stirpes for the then living descendants of d or if there are none for the living descendants of the grantor’s daughter a or if there are none to the grantor’s then living descendants under article i c the trustees are authorized to pay d so much of the principal of trust d as the trustees deem necessary or advisable a for the maintenance and education of d b for accidents illness or other emergencies affecting d c to enable d to purchase build or improve a home or to become established in a business or profession or d for any other purpose which the trustees shall deem to be worthwhile and in d’s best interests article i c provides that the trustees are authorized if at any time the trustees are of the opinion that continuance of trust d is neither necessary nor desirable in the interests of d to terminate trust d by distributing the entire principal thereof to d without further accountability therefor to anyone article viii provides that trust d is irrevocable and shall not be amendable by the grantor or any other person the trustees of trust d brought a judicial action in the circuit_court of county in state to reform the trust to eliminate the provisions requiring mandatory distributions of trust principal to d at age sec_25 sec_30 and sec_35 for purposes of this action the court appointed a guardian ad litem to represent the interests of d who is a minor the court’s order issued on date which is contingent upon a favorable ruling from the internal_revenue_service provides that the trust is to be reformed by deleting the existing article i b and inserting in its place a new article i b which is identical to the existing article i b except that the provisions requiring distributions of principal to d at age and have been eliminated specifically under article i b as revised the trustees are to distribute trust income to d before and after d’s attaining age under the same terms and conditions provided in the original article i b further under article i b as revised on d’s death the principal of the trust is to pass under terms identical to existing article i b pursuant to the exercise of d’s testamentary power exercisable in favor of d’s estate or in any other way as noted the only change is that the mandatory distributions to be made upon d reaching age and have been eliminated it is represented that there have been no transfers to trust d since date a ruling is requested that after the reformation described above the trust d corpus will continue to qualify for the exclusion from gst tax under b of the tax_reform_act_of_1986 sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person in general under a of the tax_reform_act_of_1986 the act the tax is generally applicable to generation-skipping transfers made after october sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean - a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person section b a of the act provides an exception to the effective date rule contained in a for certain transfers to grandchildren that were made prior to date that section provides that for purposes of chapter the term direct_skip shall not include any transfer before date from a transferor to a grandchild of the transferor to the extent the aggregate transfers to such grandchild do not exceed dollar_figure section b b provides with respect to transfers in trust that for purposes of b a a transfer in trust for the benefit of a grandchild shall be treated as a transfer to such grandchild if and only if - i during the life of the grandchild no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such grandchild ii the assets of the trust will be includible in the gross_estate of the grandchild if the grandchild dies before the trust is terminated and iii all of the income of the trust for periods after the grandchild has attained the age of will be distributed to or for the benefit of such grandchild not less frequently than annually sec_1014 of the technical_and_miscellaneous_revenue_act_of_1988 provides that sec_1443 of the act applies to transfers made after date sec_2041 provides for the inclusion in the gross_estate of any property with respect to which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate in the present case the original terms of trust d prior to reformation satisfy the requirements of b b of the1986 act during the life of d no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than d the assets of the trust will be includible in the gross_estate of d if d dies before the trust is terminated because d possesses a general testamentary_power_of_appointment with respect to the trust and all of the income of the trust for periods after d attains age of will be distributable to d at least annually the provisions for mandatory distribution of principal to d at ages and had no effect on the qualification of the trust under b b accordingly if these provisions are deleted as proposed the terms of trust d will continue to meet the requirements of b b the grandchild exclusion under b a and b protects certain transfers in trust made after the enactment of the gst tax and before date from the application of the gst tax if the trust meets the statutory requirements contained in b b_trust d as modified will continue to meet these requirements and the beneficiary of trust d will remain the same thus the continued exemption of trust d under b a and b after the proposed modification is consistent with those provisions accordingly we conclude that the exempt status of the corpus of trust d will not be affected by the court ordered modification and the corpus attributable to the initial transfer to trust d will continue to qualify for the grandchild exclusion under b a and b of the act except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by george masnik branch chief branch enclosure copy of letter for sec_6110 purposes
